                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                              FAYETTEVILLE DIVISION

IN RE:

FIRST BAPTIST CHURCH                                           CASE NO. 18-04313-5-DMW
                                                               CHAPTER 11
      DEBTOR

   MOTION FOR PRODUCTION OF DOCUMENTS AND FOR EXAMINATION OF
      SKYLINE RESTORATION, INC., PURSUANT TO FEDERAL RULE OF
                   BANKRUPTCY PROCEDURE 2004

       NOW COMES FIRST BAPTIST CHURCH (“FBC”), by and through undersigned

counsel and pursuant to Fed. R. Bankr. P. 2004, and hereby requests entry of an Order directing

SKYLINE RESTORATION, INC. (“Skyline” or “Respondent”) to produce certain documents,

materials and items, outlined herein, to undersigned counsel on or before 5:00 p.m. on January

11, 2019. In support hereof, FBC shows unto the Court as follows:

       1.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.        FBC is an unincorporated non-profit church run by a volunteer, unpaid Board of

Trustees in Lumberton, Robeson County, North Carolina and filed a voluntary petition seeking

relief under chapter 11 of the Bankruptcy Code on August 30, 2018 (the “Petition Date”), BK

Case No. 18-0313-5-DMW (the “Bankruptcy Case”). The Debtor currently operates a Debtor-

in-Possession.

       3.        The Debtor listed Skyline as having a disputed debt.

       4.        Skyline filed Proof of Claim #4 on November 2, 2018 (“POC”).

       5.        The Debtor requires additional information related to the POC.

       6.        The production of the documents, materials, and items more particularly set forth
in EXHIBIT A attached hereto are necessary to comply with the requirements of the Bankruptcy

Code, the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules for the Eastern

District of North Carolina, and will enable FBC to obtain information necessary to evaluate,

examine, and assess certain prepetition events, transactions, and occurrences affecting it. See In

re Recoton Corp., 307 B.R. 751, 755 (Bankr. S.D.N.Y. 2004) (“The purpose of a Rule 2004

examination is to assist a party in interest in determining the nature and extent of the bankruptcy

estate, revealing assets, examining transactions and assessing whether wrongdoing has

occurred.”). Accordingly and based on the foregoing, FBC respectfully moves this Court for an

order directing Respondent to produce the materials, documents, and items set forth on

EXHIBIT A on or before January 11, 2019.

       WHEREFORE, and for the reasons stated herein, FBC respectfully requests that this

Motion for Production of Documents of Skyline Restoration, Inc., pursuant to Federal Rule of

Bankruptcy Procedure 2004 (the “Motion”) be ALLOWED and Skyline be directed to (i)

produce and provide the documents, items, information, and materials set forth above no later

than 5:00 P.M. on January 11, 2019, by electronic delivery or, in the alternative, physical

delivery at Stubbs & Perdue, P.A., 9208 Falls of Neuse Road, Suite 201, Raleigh, North Carolina

27615; and (ii) for such other and further relief as is just and proper.

       Respectfully submitted this, the 17th day of December, 2018.

                               STUBBS & PERDUE, P.A.

                               BY: _____s/William H. Kroll_______
                               WILLIAM H. KROLL, NCSB No. 39149
                               wkroll@stubbsperdue.com
                               9208 Falls of Neuse Road, Suite 201
                               Raleigh, North Carolina 27615
                               Telephone:     (919) 870-6258
                               Telefax:       (919) 870-6259
                               Counsel for Debtor



                                                  -2-
                                      EXHIBIT A
                                        INSTRUCTIONS

       1.     Production of Responsive Documents. In producing documents requested herein,
you shall produce documents in full, without abridgment, abbreviation or expurgation of any
sort. All documents shall be segregated in accordance with the numbered and lettered
paragraphs and subparagraphs herein.

        Documents shall be produced without modification or alteration that would frustrate or
eliminate existing word search capabilities for the Documents. For example, Microsoft Word or
Acrobat Documents that currently have word search capabilities shall not be printed then
scanned, thereby preventing Debtor from using the pdf document’s native word search
capabilities. Emails shall be produced in electronic format as well as saved directly to pdf
format.

        2.     Claims of Privilege. All documents requested herein as to which you withhold
production on the basis of a claim of privilege or statutory authority shall be listed in accordance
with the procedure described in the instruction above and shall be identified by: (a) author(s); (b)
addressee(s); (c) date; (d) type of document; (e) subject matter; (f) number of pages; (g) number
of attachments or appendices; (h) indicated or blind copies; (i) all persons to whom shown or
explained; (j) present custodian; and (k) factual or legal basis for claimed privilege, or other
specific authority—statutory or non-statutory—providing the basis claimed for non-production.

        3.      Destroyed Documents, Materials, and Items. All documents requested herein
which have been destroyed, placed beyond your control, or otherwise disposed of shall be
identified by: (a) author(s); (b) addressee(s); (c) date; (d) type of document; (e) subject matter;
(f) number of pages; g) number of attachments or appendices; (h) indicated or blind copies; (i) all
persons to whom distributed, shown or explained; (j) date of destruction or other disposition; (k)
reason for destruction or other disposition; (l) person authorizing destruction or other disposition;
(m) person destroying or otherwise disposing of document; and (n) if not destroyed, person in
possession of document otherwise disposed of.

       4.      And, Or. Use of the conjunctive (and), also shall be taken in the disjunctive (or),
and vice versa, making each interrogatory and request inclusive rather than exclusive.

       5.      Any, All. Use of the term “any” also shall mean “all” and vice versa.

       6.      Each, Every. Use of the term “each” also shall mean “every” and vice versa.

       7.       Number Neutrality. The use of the singular form of any word includes the plural
and vice versa.

        8.     Gender Neutrality. For each request, the masculine includes the feminine and
neuter genders.


                                                 -3-
       9.      Tense Neutrality. For each request, the past tense includes the present tense
where the clear meaning is not distorted by change in tense.

       10.    Including, Without Limitation. The use of the word “including” shall be construed
to mean “without limitation.”

        11.  Description or Identification of Written Communications, Documents or Things.
When a request asks you for a “description” or “identification” of a written communication,
document or other thing, or asks you to “identify” or “describe” such written communication,
document or thing, the answer must provide the below information with respect to each such
written communication, document or thing:

               (a)     The date appearing on the written communication, document or thing, or,
       if the written communication, document or thing is undated, the answer must so state, and
       must give the date(s) or approximate date(s) it was prepared;
              (b)     The identifying or descriptive code number, file number, title or label of
       such written communication, document or thing;
             (c)     The general nature or description of such written communication,
       document or thing, including any particular express or implied provision;
             (d)     The name of the entity or person who signed such written communication,
       document or thing or, if unsigned, the answer must so state;
            (e)     The name of the entity or person who prepared such written
       communication, document or thing;
               (f)  The name of the entity or person who directed the preparation of the
       written communication, document or thing;
              (g)     The name of the addressee to whom such written communication,
       document or thing was directed and the name of each entity or person other than the
       addressee to whom the written communication, document or thing, or copy of such was
       given or sent;
               (h)    The identity of the entity or person having present possession, custody, or
       control of such written communication, document or thing;
              (i)      Whether any draft or copy of such written communication, document or
       thing contains any postscript, notation, change or addendum not appearing on the written
       communication, document or thing itself, and, if so, the complete description of each
       such draft or copy; and
             (j)    A summary of the contents of the written communication, document or
       thing adequately identifying the matters which it contains, and if the written
       communication, document or thing is no longer in your possession, custody or control,



                                              -4-
          what disposition was made of the written communication, document or thing, the reason
          for such disposition, and the date of the disposition.
Unless the above requires greater specificity, all information given relative to a written
communication, document or thing must be in sufficient detail so that an entity or person to
whom a subpoena or request to produce is directed can identify fully the written communication,
document or thing sought to be produced, and so that Wells Fargo Advisors, LLC, and/or its
counsel can determine that such written communication, document or thing, when produced, is
the written communication, document or thing so described and identified.


        12.    Description or Identification of Oral Communication. When a request asks for
the “description” or “identification” of an oral communication or asks you to “describe” or
“identify” an oral communication, any response must provide the below information with respect
to that communication: (a) The identity of the entities or person who participated; (b) The date,
time, place and method; (c) The circumstances surrounding the communication, e.g., meeting,
conversation; (d) The identity of the speaker(s) and others who heard the communication; (d)
The content of the communication; and (e) The identity and description of any document which
is in any way related to the communication.

       13.      Scope of Rule 2004 Examination. Each of the requests made pursuant to Fed. R.
Bankr. P. 2004, contained herein extends to any items in your possession, custody or control and
includes, without limitations, items that are in the possession, custody, or control of your
attorney(s) or other agents.

        14.    Independence. Each request shall be construed independently and no request
shall be viewed as limiting the scope of any the other requests.

        15.     Supplementation. Each request shall be deemed to be continuing until and during
the course of the Bankruptcy Case. These requests cover a specified time period ending on the
date of any response or production and, to the extent required by Fed. R. Civ. P. 26(e) and Fed.
R. Bankr. P. 2004, are continuing. In the event that any information, documents, materials, or
items come to your attention, possession, custody, or control subsequent to the filing of your
responses to these requests, which materials or information are responsive to any of the
foregoing requests, but which were not included in your initial response or production thereto,
please supplement and furnish the additional information and materials as soon as possible but
no later than thirty (30) days after the discovery of new information or documentation.

                                          DEFINITIONS1

     1.     “Bankruptcy Case” shall refer to the chapter 11 bankruptcy proceeding
commenced by First Baptist Church on August 30, 2018, and assigned Case No. 18-104313-5-
DMW.
          2.     “Debtor” means the Debtor First Baptist Church in this bankruptcy, its successors,

1
    The following definitions are incorporated by reference into each of the foregoing requests.


                                                  -5-
assigns, agents, representatives, consultants, experts, and all other persons acting on their behalf,
including their attorney(s).

       3.     “Correspondence” means all letters, telegrams, notices, messages, text messages,
email, or other written communications or memoranda, or other records of conversations,
meetings, conferences or other oral communications.

        4.      “Customer” means any person in North Carolina to whom Respondent provided
labor, services, or materials to repair or remediate damage resulting from Hurricane Matthew.
Customer does not include Debtor, but shall include First Baptist Housing Development
Corporation and First Baptist Housing Development Corporation II.

        5.      “Documents” is defined as including, but not limited to, the original and any non-
identical copy (which is different from the original because of a notation on the copy or
otherwise) of all Correspondence, telegrams, teletype messages, text messages, emails, contracts
(including drafts, proposals, and any and all exhibits thereto), draft minutes and agendas,
memoranda (including inter- and intra-office memoranda, memoranda for file, pencil jottings,
diary entries, desk calendar entries, reported recollections, and any other written form of notation
of events or intentions), transcripts and recordings of conversations and telephone calls, books of
account, ledgers, logs, publications, professional journals, invoices, financial statements,
purchase orders, receipts, canceled checks and all other documentary material of any nature
whatsoever, together with any attachments thereto or enclosures therewith. The term
“Document” shall include data stored, maintained or organized electronically or magnetically
through computer equipment, translated, if necessary, by Respondent into reasonably usable
form.

       6.       “Person” means any natural person; public or private corporation, whether
organized for profit; governmental entity; partnership; association; cooperative; joint venture;
sole proprietorship; or other legal entity. With respect to a business entity, the term “person”
includes any natural person acting formally or informally as an employee, officer, agent,
attorney, or other representative of the business entity.

       7.    “Project” means the flood remediation work performed by Respondent or its
agents, employees, and contractors that started in October 2016 at Debtor’s property in
Lumberton, North Carolina.

       8.      “Respondents” means Skyline Restoration, Inc., its successors, assigns, agents,
representatives, consultants, experts, and all other persons acting on its behalf, including its
attorney(s).




                                                 -6-
                DOCUMENTS, MATERIALS, ITEMS, OBJECTS, AND
             ELECTRONICALLY-STORED INFORMATION REQUESTED

       1.      All of Respondent’s Project Documents.

       2.     All Respondent’s Correspondence, internal notes, takeoffs, estimates,
memoranda, emails, reports, diaries, files and any other Documents, however denominated,
prepared by any agent or representative of Respondent referring to any estimate of the work to be
performed on the Project, Respondent’s estimated or actual scope of work on the Project.

       3.      All Documents that support costs Respondent charged to the Project.

       4.      All Documents that support Respondent’s actual payments for labor, services, or
materials for the Project, including Respondent’s job cost report and account receivable ledger
for the Project, and the source documentation for each cost entry on the report, such as
paychecks to labor charged to the Project.

     5.      All Documents, however denominated, supporting or relating to any
communications between Debtor and Respondent in connection with the Project.

       6.    All Documents that demonstrate Respondent’s internal costs for the labor it
provided for the Project, including pay checks, 1099s, W-2s, or other tax-reporting
documentation Respondent provided to labor working on the Project on behalf of Respondent.

       7.      All contracts, purchase orders, or other Documents that show Respondent’s
purchase of labor, services, or materials for the Project.

       8.     All Documents that reflect what happened to materials removed from the Project
by or on behalf of Respondent, including all Documents related to salvage of those materials or
amounts paid to Respondent for materials removed any building on the Project.

        9.      All daily, weekly and/or monthly logs, notes, meeting minutes, diaries and reports
reflecting the status and/or the progress of the Project.

       10.     All photographs, drawings, plans, pictures, computer files, computer discs and
video tapes or other still or moving images that show the condition of the Project, Respondent’s
work, or the progress of Respondent’s work.

        11.     All Documents, however denominated, reflecting how Respondent calculated its
lien for the Project, or which support that calculation.

       12.     Documents sufficient to identify the names, addresses, and all other contact
information about the persons who provided labor directly for, or on behalf of, Respondent on
the Project. If not in Documents, provide the last known name, address, and telephone number
for every person who provided labor, project management services, or supervision that is
included in the amounts that Skyline has invoiced for the Project.



                                               -7-
        13.    All Documents that include employment-related information for every person
who provided labor directly for, or on behalf of, Respondent on the Project, including
background information, training information, policies or manuals given or shown to the person,
and other such related information that would commonly be considered part of a “personnel file”
for an employee.

      14.     All Documents, however denominated, supporting or relating to every item of
damage asserted and/or allegedly incurred by Respondent regarding this Project or Debtor.

     15.     All Documents, however denominated, supporting or relating to any
communications between Respondent and any other person or entity concerning the Project.

       16.   All subcontracts or agreements between Respondent and any subcontractor to
perform any work in connection with the Project.

       17.     Documents sufficient to identify every Customer. To the extent not in the
Documents, provide the name and address of every Customer to which Skyline contracted to
provide labor, services, or materials related to Hurricane Matthew

        18.    Documents sufficient to identify every Customer that: a) alleged at any time that
Respondent charged the Customer an amount that was excessive or more than the Customer
expected to be charged; b) alleged at any time that Respondent had mislead or deceived the
Customer regarding some aspect of Respondent’s work or potential costs of Respondent’s work;
c) retained legal counsel related to Respondent’s work or charges for Respondent’s work; or d)
alleged Respondent performed its work in a manner that caused excessive costs or expenses.

       19.    All Correspondence and contracts between Respondent and any other Customer
that Respondent was requested to identify, through documents, in Request 18 above.

       20.      All complaints, answers, arbitration demands or answers to arbitration demands,
settlements, releases, liens, lien cancellations, verdicts, judgments, or satisfaction of judgments,
regarding work Respondent performed for Customers.

       21.    All Documents that constitute written policies, procedures or practices, or which
comment on such policies or procedures (e.g., internal memoranda), of Respondent that concern
marketing or sales of Respondent’s services, customer relations, or procedures for executing
contract documents.

       22.     All Documents that Respondent contends demonstrate why Respondent could not
accurately estimate the cost of its work, or the time it would take to complete its work, when
Respondent provided a list of unit prices to Debtor’s representative(s).

      23.     All internal email, text messages or other electronic communications between
Respondent’s employees regarding the Project.




                                                -8-
        24.      All Documents that demonstrate the extent of Respondent’s search for documents
responsive to Debtor’s 2004 Examination. Attorney-client correspondence may be redacted to
the extent it includes information other than the scope of documents requested by Debtor or to be
produced by Respondent.

        25.    Provide a copy of Illinois Contractors License No. XX-XXXXXXX and all documents
related to Respondents obtaining this License.

        26.     Identify every lien that Skyline filed in North Carolina related to labor, material,
or services that were provided in connection with Hurricane Matthew. For each lien, list: (i) the
property owner; (ii) the mailing address (including county); (iii) lot/parcel number; (iv) the
amount of the lien; and (v) the book and page number where each lien is recorded.

     In the alternative, Skyline may produce a copy of each filed lien, as well as any
amendments, judgments, cancellations, or notices thereon.

        27.    Provide the case caption and case number of every lawsuit or arbitration Skyline
has filed in North Carolina to collect on invoices it issued for services it allegedly rendered
related to Hurricane Matthew.

       28.     Provide the identification of the internet service provider(s) that hosted email
services for Skyline during between August 2016 and April 2017.

        29.  Provide all known email addresses used in 2016 or 2017 by anyone who provided
executive management, project management or field supervision for Skyline related to the
Project.


                                      END OF EXHIBIT A




                                                -9-
                                CERTIFICATE OF SERVICE

      The undersigned hereby certifies that he is, and at all times hereinafter mentioned was,
more than eighteen (18) years of age, that on this date, the foregoing MOTION FOR
PRODUCTION OF DOCUMENTS AND FOR EXAMINATION OF SKYLINE
RESTORATION, INC., PURSUANT TO FEDERAL RULE OF BANKRUPTCY
PROCEDURE 2004 was electronically filed utilizing the CM/ECF system, notification of
which was remitted to the following CM/ECF participants:

       Bankruptcy Administrator

       The undersigned further certifies that a true and accurate copy of the foregoing was
placed in an envelope, bearing sufficient postage and entrusted to the United States Postal
Service for mailing via first-class mail, properly addressed as follows:

Skyline Restoration, Inc.                       Skyline Restoration, Inc.
Attn: Manager, Agent, Officer                   Attn: Manager, Agent, Officer
2626 Glenwood Avenue, Suite 550                 13821 Harrison Street
Raleigh, NC 27608-1370                          Blue Island, IL 60406-2800

Joseph Hubert Langerak IV                       Jonathan L. Morton
Attorney for Skyline Restoration, Inc.          Attorney for Skyline Restoration, Inc.
Stoll Keenon Ogden, PLLC                        Huggins, Davis & Associates, LLP
One Main Street, Suite 201                      P.O. Box 1571
Evansville, IN 47708                            503 N. Elm Street
                                                Lumberton, NC 28359


       Executed this, the 17th day of December, 2018.

                                                          s/William H. Kroll
                                                    WILLIAM H. KROLL, NCSB No. 39149
                                                    wkroll@stubbsperdue.com

                                                    STUBBS & PERDUE, P.A.
                                                    9208 Falls of Neuse Road, Suite 201
                                                    Raleigh, North Carolina 27615




                                             -10-
